Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen el
Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón.
No podemos refrendar la opinión del Tribunal. “No es cuestión de ser o no ser ‘liberal’, es cuestión de elaborar ju-risprudencia de frente a la realidad.” Pueblo v. Tribunal Superior, 91 D.P.R. 19, 45 (1964), opinión disidente. Es impro-cedente la tesis propuesta por el apelante Juan Rivera Torres. Su condición de coautor no le libera de responsabilidad penal bajo la doctrina de asesinato estatutario por la muerte de su compañero Eduardo Mateo Ortiz, causada inmediata-*142mente después de un robo, por los disparos de un agente de la Policía mientras huía.
Primeramente, esa inimputabilidad atenta contra el prin-cipio elemental penal —acogido en la corriente doctrinaria moderna— que sostiene la responsabilidad de aquellos que han actuado a través de agentes inocentes, incapacitados mentales o que ostentan inmunidad fundada en edad o coac-ción. En esos casos, aquel que induce o incita a la realización del acto criminal es responsable. Art. 35 del Código Penal, 33 L.P.R.A. see. 3172. W.R. LaFave, Substantive Criminal Law, St. Paul, Minnesota, West Pub. Co., 1986, Vol. 2, See. 6.1, págs. 5-6. Segundo, estatutariamente el Código Penal prevee como asesinato estatutario toda muerte cometida al perpetrarse un robo o huida. Art. 83 del Código Penal, 33 L.P.R.A. see. 4002. Tercero, nos parece ilógico y de poco valor social disuasivo contra la conducta y actividad criminal grupal —más de una persona— que la participación activa de uno de ellos, como coautor, en una empresa delictiva como la aquí observada y desplegada por Rivera Torres, le inmu-nice contra las probables consecuencias del acto original. El derecho penal no ofrece ese escudo. Después de todo, a priori, en el orden valorativo comunitario no existe —ni de-bería existir— inmunidad al robar para un ladrón o que quede impune la muerte de un delincuente. En último análi-sis, la privación de una vida humana y no la calidad de esa vida es lo que debe medir la severidad de la pena. D. Crump y S.W. Crump, In Defense of the Felony Murder Doctrine, 8 Harv. J.L. & Pub. Pol’y 359, 387 (1985). Y cuarto, la decisión a la que hoy arriba el Tribunal es incompatible con la teoría de causa próxima y el factor de probabilidades en que se inspiró Pueblo v. Calderón Laureano, 113 D.P.R. 574 (1982).
I
El trasfondo fáctico del caso refleja claramente la exis-tencia de una empresa común preconcebida por el apelante *143Juan Rivera Torres y Eduardo Mateo Ortiz para ilegal-mente, con un arma de fuego, asaltar la Farmacia Yarimar, de Las Lomas, en Río Piedras. A tal efecto simularon estar interesados en comprar una libreta escolar. Mateo Ortiz gritó que se trataba de un asalto y apuntó con un revólver a la farmacéutica Elba M. López Sanfeliz y a un empleado de la caja. Rivera Torres instigaba verbalmente a su compañero a que le disparara al empleado “para que ella hable”. Bajo amenazas, la farmacéutica López Sanfeliz entregó una ca-dena que tenía en el cuello, el dinero de la caja y unas pasti-llas de Valium. Fue encerrada junto con el empleado en el baño. Ambos asaltantes salieron de la farmacia.
Mientras ocurría el robo, el agente del C.I.C., División de Robos, Amos Arocho Torres, en compañía del policía José A. Mojica Rivera —durante una patrulla preventiva, en un ve-hículo no rotulado— se habían detenido frente a la farmacia para dirigirse al salón de belleza contiguo. Allí fueron adver-tidos por una empleada que no había podido comprar un he-lado en la farmacia, pues estaba cerrada y no habían podido ver a nadie dentro a través de los cristales. Opinó que eso era raro. Los agentes fueron a investigar. Cuando llegaron a la farmacia vieron salir a los jóvenes Mateo Ortiz y Rivera Torres. Este último llevaba una bolsa. Mateo Ortiz le dijo al policía Mojica Rivera que la farmacia estaba cerrada. Los agentes sospecharon, se identificaron y les indicaron que es-taban detenidos. Mateo Ortiz extrajo un arma de la cintura y corrió hacia la derecha y Rivera Torres hacia la izquierda. El agente Arocho Torres persiguió a Rivera Torres. Hizo dos (2) disparos al aire para que se detuviera. Rivera Torres soltó la bolsa y pudo escapar. Dicho agente recogió la bolsa y la entregó a la farmacéutica López Sanfeliz.
Coetáneamente, el policía Mojica Rivera persiguió a Ma-teo Ortiz, quien hizo caso omiso a unos disparos al aire y se internó en un solar cercano. Mateo Ortiz se viró y apuntó con su arma al policía. Mojica Rivera, bajo la creencia fundada *144de que le iba a disparar, hizo fuego y lo hirió en la frente. Al caer Mateo Ortiz mortalmente, todavía tenía el arma en la mano izquierda. Todo el incidente —asalto y huida— ocurrió en pocos minutos. La autopsia de Mateo Ortiz reveló que la entrada de la bala fue en la región frontal derecha y la salida en la región parietal izquierda.
I — < J — i
Por estos hechos no contradichos, Rivera Torres fue acu-sado de violar los Arts. 83 y 173 del Código Penal, asesinato estatutario y robo, 33 L.P.R.A. sees. 4002 y 4279, y los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418. Luego de desfilada la prueba de cargo en el Tribunal Superior, Sala de San Juan, éste solicitó la absolución perentoria bajo el fundamento de que ni el pliego acusatorio ni la prueba configuraban un asesinato estatutario, pues la víctima no era un tercero inocente o el “perjudicado en uno de los delitos que contempla la doctrina”.(1) Por el contrario, según indicado, el muerto era un coautor a quien el policía Mojica Rivera le dio muerte mientras cumplía con su deber. Art. 24 del Código Penal, 33 L.P.R.A. see. 3097. D. Nevares-Muñiz, Derecho Penal de Puerto Rico, revisado y comen-tado, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 217.
Sometido el caso sin prueba adicional, un jurado rindió veredicto de culpabilidad en todos los cargos. Previa vista sobre circunstancias agravantes y atenuantes, el tribunal dictó sentencia con agravantes y, sobre la objeción de la de-fensa, impuso las penas consecutivas siguientes: noventa y nueve (99) años por el asesinato; veinte (20) años por el robo, y diez (10) años en cada infracción a la Ley de Armas de Puerto Rico.
*145HH
En su apelación, como error, Rivera Torres argumenta que la condición de coautor de la víctima Mateo Ortiz hace inaplicable la doctrina de asesinato estatutario. En su abono enfatiza que Pueblo v. Calderón Laureano, supra, está apun-talado en que la víctima era un tercero inocente. Por razones de justicia nos exhorta a que variemos la postura asumida en dicho caso. Allí, entre la “teoría de la agencia” y la de “causa próxima” adoptamos la segunda, pues la misma:
... reconoce en el asesinato estatutario un intento de punir con el rigor máximo de la ley penal a aquellos participantes que aun absteniéndose de matar por mano propia, ponen en marcha, al cometer uno de los delitos comprendidos en la ley, una sucesión de eventos que, previsiblemente, conducen a la muerte de un ser humano. (Citas omitidas.) Pueblo v. Calderón Laureano, supra, pág. 578.
Debimos reiterar dicha teoría. Ciertamente la referencia en Pueblo v. Calderón Laureano, supra, en el sentido de que la víctima era un tercero inocente, no es el factor clave y determinante para una convicción válida. Nos explicamos.
La teoría de agencia considera asesinato estatutario si la muerte es causada directamente por el acusado, su cómplice o agente. La teoría de causa próxima admite su punibilidad como asesinato estatutario si, al cometerse el delito grave, el acusado puso en movimiento una sucesión de eventos que previsiblemente podían desembocar en la muerte de un ser humano.
Bajo esta dicotomía válida, reconocemos el valor de cierta jurisprudencia que sostiene que no es de aplicación la norma sobre asesinato estatutario cuando la víctima es un coautor. Varias razones de peso se aducen, a saber, que se trata de. una muerte justificable, esto es, que no se ha come-tido acto ilegal y, además, que no existe responsabilidad penal alguna pues la muerte es consecuencia de un acto legal. *146Campbell v. State, 444 A.2d 1034 (Md. 1982); Wooden v. Com., 284 S.E.2d 811 (Va. 1981); Weick v. State, 420 A.2d 159 (Del. 1980); Jackson v. State, 589 P.2d 1052 (N.M. 1979); State v. Canola, 374 A.2d 20 (N.J. 1977); People v. Antick, 539 P.2d 43 (Cal. 1975); People v. Gilbert, 408 P.2d 365 (1965); People v. Austin, 120 N.W.2d 766 (Mich. 1963), y Commonwealth v. Redline, 137 A.2d 472 (Pa. 1958). Debe destacarse que casi toda esta normativa jurisprudencial está básica-mente apuntalada en la teoría de la agencia y no bajo la de causa próxima que rige en Puerto Rico.
Sin embargo, otra casuística rechaza esa distinción y aplica la doctrina de asesinato estatutario aun cuando la víc-tima sea el coautor. Johnson v. State, 486 So. 2d 657 (Fla. 1986); State v. Baker, 607 S.W.2d 153 (Mo. 1980); Commonwealth ex rel. Smith v. Myers, 261 A.2d 550 (Pa. 1970); Taylor v. Superior Court of Alameda County, 477 P.2d 131 (Cal. 1970); Commonwealth v. Balliro, 209 N.E.2d 308 (Mass. 1965); Robbins v. People, 350 P.2d 818 (Co. 1960). No puede ser de otro modo.
Aunque la cuestión ha sido objeto de intenso debate y críticas, fieles a Pueblo v. Calderón Laureano, supra, nos inclinamos hacia esta solución. El mejor razonamiento expo-sitivo que derrota los argumentos de la opinión mayoritaria aparece en un comentario a Commonwealth v. Redline, supra. Por su carácter persuasivo, estimamos apropiado repro-ducirlo:
Parece, sin embargo, que [Commonwealth v. Almeida, 362 Pa. 596, cert. denegado, 339 U.S. 924 (1950)] no puede distin-guirse válidamente de [Commonwealth v. Redline]. La proba-bilidad de que un autor pueda ser muerto parece ser tan alta como la probabilidad de que la víctima sea un inocente espec-tador. No parece estar justificada cualquier distinción basada en el hecho de que la muerte de un.autor causada por un poli-cía esté sancionada por la ley y por ende sea justificable, mien-tras que la muerte de un espectador inocente sea meramente excusable. Al presente, no existe sanción penal que se ciña a *147alguna de ellas en otras áreas del derecho penal, y hacer una distinción aquí parecería una anomalía. Verdaderamente, ha-cer que el resultado dependa del tipo de víctima es, en mu-chas ocasiones, hacerlo depender del grado de puntería de los que oponen resistencia. Cualquier intento por distinguir los casos, en la teoría de que el coautor asume el riesgo de ser muerto, sería también inapropiado ya que esta doctrina de daños y perjuicios no tiene lugar en derecho penal, en que el mal a ser remediado es público —aunque una muerte ocurra con el consentimiento de la víctima no deja de ser un asesi-nato. Es muy dudoso que el deseo público de venganza pueda por sí solo justificar una convicción por asesinato estatutario, por la muerte de un espectador inocente, cuando no se le atri-buye responsabilidad criminal por la muerte de un coautor. (Énfasis y traducción nuestros.) Casos recientes, Homicide, 71 Harv. L. Rev. 1565, 1566-1567 (1958).
La solidez de este enfoque, de vanguardia en el derecho penal, es evidente. Véase W. Harrison Hitchler, The Killer and His Victim in Felony-Murder Cases, 53 Dick. L. Rev. 3, 10 y 11 (1948).
La opinión mayoritaria está en pugna con la teoría de “causa próxima” del asesinato estatutario rubricada en Pueblo v. Calderón Laureano, supra. Por lógica la misma aplica cuando un policía, en cumplimiento de su deber, da muerte a un coautor mientras huye de la escena del crimen. Con la decisión de hoy nos apartamos de la misma y, además, debili-tamos el interés legislativo que encontró eco estatutario en el Art. 83 del Código Penal, supra. Damos las espaldas a la realidad reconocida en Pueblo v. Lucret Quiñones, 111 D.P.R. 716, 739-740 (1981), respecto a que el “sentido común nos dice que al efectuarse un robo, en que de ordinario los asaltantes utilizan armas de fuego o letales para producir la intimidación, . . . [n]o es necesario mucho esfuerzo mental para comprender que al efectuarse ... el asaltante razona-blemente ha previsto o puede prever que la consecuencia natural o probable de su acción puede desembocar en la muerte *148de alguna persona. Art. 15 del Código Penal, 33 L.P.R.A. see. 3062”.
En el contexto específico de los hechos de este caso, ¿puede seriamente sostenerse que el apelante Rivera Torres, al concertadamente planificar y realizar el asalto con un arma de fuego peligrosa, no puso en marcha unos eventos que previsiblemente podían conducir a la muerte, no sólo de inocentes, sino de su compañero Mateo Ortiz? ¿Puede válida-mente argumentarse una distinción entre la probabilidad de que muera un inocente o un coautor? Sinceramente, no. cre-emos que exista tal diferencia.
Pero hay más. Bajo la teoría de causalidad que rige en nuestra jurisdicción, los hechos no permiten separar su con-ducta en compartimientos aislados entre la etapa del asalto y el intento de huida al ser perseguidos por la Policía. Por su naturaleza, un robo no se completa hasta que sus protago-nistas huyen a un lugar seguro. En la comisión de ese delito el comportamiento delictivo y la fluidez de la situación impi-den esa dicotomía. Aquí, la escapatoria inmediatamente des-pués —dado su localización próxima— formó parte esencial y estuvo inextricablemente unida al evento original crimi-noso del asalto iniciado y perpetrado por el apelante Rivera Torres.
El enfoque no es inventiva nuestra, sino corolario “y pa-riente del análisis de causa próxima”. Crump y Crump, supra, pág. 388. Se origina en el reconocimiento judicial de que una muerte acaecida durante una escapatoria relacionada con el delito grave cometido, puede estimarse comprendida y punible como asesinato estatutario si en términos de uni-dades de tiempo, manera y sitio, está conectada con el robo inicial. La mayoría de las jurisdicciones siguen esta visión en virtud de la teoría de res gestae, a saber, si la muerte fue cometida durante, con respecto a, o como parte de la tran-sacción principal. Anotación, What Constitutes Termination of Felony For Purpose of Felony Murder-Rule, 58 A.L.R.3d *149851, 876 et seq. Representativo de esta vision, California sos-tiene que un robo no está consumado si sus autores “no han ganado acceso, aunque sea momentáneamente, a un sitio temporal seguro y la posesión del botín no es más que una lucha por poseerlo. En tal caso, el uso continuo del arma que fue necesaria para ayudar al delincuente a obtener la pose-sión de la propiedad robada, es necesaria para proteger esa posesión y hacer posible su huida. ... La huida de los asal-tantes con el botín, por medio del uso de armas, necesaria-mente es tan importante para la ejecución del plan como el ganar posesión de la propiedad. Sin revólveres con qué ate-rrorizar, o si la ocasión lo amerita, para asesinar a cualquier persona que intente aprehenderlos durante o inmediata-mente después de ganar la posesión de esa propiedad, su plan sería cosa de niños”. (Traducción nuestra.) People v. Boss, 290 P. 881, 883 (Cal. 1930). Véase, además, People v. Salas, 500 P.2d 7 (Cal. 1972).
> H-1
Aunque la opinión mayoritaria no articula extensamente su razón de decidir, es obvio que la premisa mayor en que descansa es “la severidad que la aplicación de la doctrina acarrea”. Opinión del Tribunal, pág. 137. Al respecto men-ciona que la doctrina de asesinato estatutario “crea una fic-ción legal, esto es, le imputa al autor del delito grave la malicia premeditada . . .”. íd., pág. 136. Aparentemente, pues, la decisión de hoy realmente se anima en un espíritu de misericordia judicial, movido por el señalamiento del ape-lante Rivera Torres de las durezas de las penas que le fueron impuestas por el tribunal sentenciador.
La cuestión merece cierta elaboración. De lo contrario, nos arriesgamos a entremezclar y a confundir los principios jurídicos atinentes con nuestros sentimientos.
A tal efecto, el apelante Rivera Torres aduce que el Mi-nisterio Público no demostró circunstancias agravantes que *150justificaran, consecutivamente, noventa y nueve (99) años de prisión por el asesinato estatutario, veinte (20) años por el robo y diez (10) años por cada caso de la Ley de Armas de Puerto Rico, para un total de ciento treinta y nueve (139) años de prisión. En el foro de instancia, pidió que se dictara sentencia en consideración a los siguientes hechos en calidad de atenuantes: “El acusado no utilizó ningún arma de fuego; no agredió a ninguna persona; no apuntó a nadie con ningún tipo de arma; no intercambió disparos con la policía ni con ninguna otra persona; no fue la persona que mató de un dis-paro al Sr. Eduardo Mateo, tan solo se demostró por el Mi-nisterio Público su participación en la comisión de un robo y que como consecuencia de dicho acto murió el coautor Sr. Eduardo Mateo Ortiz, sin que hubiese estado presente el acusado Sr. Rivera Torres, además de que el acusado Rivera Torres es un joven de 18 años quien no tiene antecedentes penales.”(2)
Ante nos ha reiterado ese pedido predicado en el Art. II, Sec. 12 de nuestra Constitución, L.P.R.A., Tomo 1; Regla 171 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; el Art. 60 del Código Penal, 33 L.P.R.A. sec. 3284,(3) y en Pueblo v. Pérez Zayas, 116 D.P.R. 197 (1985).
*151Por su parte, el Procurador General reproduce la postura asumida en instancia por el Ministerio Público que invocó como agravantes: “El delito fue de violencia y se causó en el presente caso la muerte de un ser humano; se demostró he-chos que revelan una gran crueldad, ningún respeto [hacia el ser] humano y un rechazo a los [valores] mínimos de decen-cia, a la vida y a la propiedad de sus semejantes; el acusado como co-autor de un robo utilizó un arma de fuego; llevó a cabo una posición de líder ante otro participante cuando en la [c]omisión del delito de [r]obo, le decía a su coautor y ci-tamos— ‘pégale un tiro para que hable y diga d[ó]nde están las cosas’.”
En Pueblo v. Pérez Zayas, supra, nos negamos a interve-nir con el modelo legislativo de sentencias determinadas de la Ley Núm. 100 de 4 de junio de 1980 (34 L.P.R.A. see. 1044), aunque aclaramos que en nuestra función adjudicativa judicial “velaremos por que, conforme al Art. II, Sec. 12 de nuestra Constitución, no se impongan castigos crueles e inu-sitados. Esta cláusula requiere penas proporcionales a la se-veridad de la conducta delictiva, penas no arbitrarias, la imposición, en fin, de la pena menos restrictiva de libertad para lograr el fin por el cual se impone”. (Citas omitidas.) Pueblo v. Pérez Zayas, supra, pág. 201.
En la consecución de ese propósito, este Tribunal de ordi-nario —fundado en la separación de poderes constitucionales y una respetuosa deferencia hacia el poder legislativo— no *152alterará los términos de una sentencia enmarcada dentro de los límites de ley. Bajo la premisa de que el castigo determi-nado por la Asamblea Legislativa debe estar en proporción con el problema social que tiende a evitar, sólo examina-remos si la misma, per se, constituye o no un castigo exce-sivo. Pueblo v. Pérez Zayas, supra; Pueblo v. Ortiz Pepin, 105 D.P.R. 547 (1977); Pueblo v. Pedrosa Muriel, 98 D.P.R. 34 (1969); Pueblo v. Pérez Méndez, 83 D.P.R. 228 (1961).
Conforme Pueblo v. Pérez Zayas, supra, pág. 201, “for-malmente no intervenimos en el ejercicio de la discreción del juez de instancia en la imposición de la pena”, y habremos de respetar la amplia latitud decisoria del foro de instancia al imponer las penas. Pueblo v. Santiago Padilla, 100 D.P.R. 782 (1972). El contacto directo con la prueba y los múltiples detalles que generan los dramas vivos judiciales penales si-túan a dichos magistrados en posición más ventajosa para aquilatar y remediar, de manera individual, el agravio social. Los estrados apelativos tienen sus límites.
Bajo este prisma, en lugar de descartar la aplicación de la teoría de relación causal del asesinato estatutario, en los hechos específicos de este caso, debimos únicamente mode-rar las penas movidos por la severidad de las mismas, especí-ficamente su carácter consecutivo. Veamos.
La situación de autos presenta una muerte ocurrida y en-causable por asesinato estatutario atribuible al apelante Rivera Torres. La razón de ser en que se apuntala la imposición de responsabilidad penal bajo la doctrina de causa próxima —aunque no es incompatible con castigar con el rigor máximo de la ley a un coautor convicto por la muerte de otro coautor muerto a manos de la Policía— sí obliga al tribunal a escudriñar y evaluar su procedencia. Las circunstancias es-pecíficas dictarán sus límites. Bajo este enfoque, sin modifi-car las penas por el asesinato, robo y el Art. 8 de la Ley de Armas de Puerto Rico, supra, lo procedente era eliminar su carácter consecutivo. De ese modo, el espíritu de compasión *153humano-judicial que todos compartimos logra equilibrar el interés público y social encarnado legislativamente en la doc-trina de asesinato estatutario, frente al principio de indivi-dualidad y proporción en la aplicación del castigo.(4)
Descartarla en el caso de autos es lamentable. A modo de recordatorio, quizás sea una buena ocasión para transcribir de Pueblo v. Lucret Quiñones, supra, pág. 737, en párrafo aparte, el extracto que satisfactoriamente compendia sus méritos intrínsecos:
Es inevitable concluir que el Poder Legislativo prescindió de toda recomendación tendiente a excluir la referida doc-trina. Es razonable determinar que el fundamento que movió a ese foro a adoptar tal postura fue el enunciado por Holmes: “... [s]i la experiencia demuestra, o el legislador entiende que demuestra, que de alguna manera las muertes que, de acuerdo a la evidencia, son accidentales ocurren con desproporcionada frecuencia en conexión con otros delitos, o con resistencia ofrecida a oficiales del orden público, o si en base a la política pública se entiende que es necesario llevar a cabo esfuerzos especiales para prevenir esas muertes, el legislador puede siempre considerar que actos que, en ciertas circunstancias, son criminales o constituyen resistencia a oficiales del orden público, tienen una tendencia suficientemente peligrosa como para ubicarlos bajo una prohibición especial. Es por esto que la ley puede achacar al autor del peligro no sólo las consecuencias que éste puede prever, sino también aquellas que, aunque no pueden predecirse a base de la experiencia ordinaria, puedan ser percibidas por el legislador.” Resu-miendo, su mantenimiento responde a una política pública gu-bernamental. (Enfasis suplido y escolio omitido.)
*154En virtud de lo expuesto, disentimos. Lo apropiado era modificar las sentencias en los extremos apuntados.

 Antes de iniciarse el juicio había presentado sin éxito idéntica moción al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 En cierto sentido, en algunos casos la confidencialidad que rodea todo trámite ante un Tribunal Tutelar de Menores —según la anterior Ley de Menores de Puerto Rico, 34 L.P.R.A. ant. sec. 2007(f), y la actual, 34 L.P.R.A. see. 2237(d)— opera como un impedimento para que los tribunales, al juzgar y senten-ciar a un convicto después que ha alcanzado la edad de dieciocho (18) años, posean cabalmente todos los elementos de juicio objetivos para graduar las penas. El desconocimiento de ese historial previo de conducta delictiva, si alguna, puede conllevar la ficción de que no tiene antecedentes penales.
Aclaramos, que al evaluar el señalamiento del aquí apelante Rivera Torres, hemos partido de la premisa de que al arribar a los dieciocho (18) años de edad carecía de récord penal previo. Corresponde al Poder Legislativo examinar la sabiduría y razón de ser de esa confidencialidad establecida en la Ley de Menores de Puerto Rico en su aplicación al Art. 60 del Código Penal, 33 L.P.R.A. see. 3284.


 En lo pertinente, dispone:
“... las penas se fijarán de acuerdo a la mayor o menor gravedad del hecho cometido y tomando en consideración, entre otras, las siguientes circunstancias:
*151“(a) La naturaleza de la acción u omisión delictuosa.
“(b) Los medios empleados.
“(c) La importancia de los deberes transgredidos.
“(d) La extensión del daño [o] del peligro causado.
“(e) La edad, educación, historial social y reputación del autor.
“(f) La conducta relacionada con el delito antes, durante y después de la comisión del mismo.
“(g) La calidad de los móviles del hecho.
“(h) La conducta de la víctima relacionada con la transacción delictuosa.” 33 L.P.R.A. see. 3284.


 Finalmente, la pena por infringir el Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 416, debe ser reducida de diez (10) a cinco (5) años por interacción de sus Arts. 38 y 17 (25 L.P.R.A. secs. 448(c) y 427). El Art. 38 precep-túa que la pena no será “menor de dos (2) años ni mayor de cinco (5) años cuando el arma se use en la comisión o en ocasión de la comisión de cualesquiera de los delitos graves especificados en la see. 427 de este título”. 25 L.P.R.A. sec. 448(c). El robo es uno de los delitos enumerados en el Art. 17. En cuanto a la pena por el Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418, la misma está dentro de los límites del Art. 42 de dicha ley, 25 L.P.R.A. see. 452.